DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 12, the claims recite the limitation “a conventional weightlifting plate” in lines 2 and 5-6, respectively. However, what is considered “conventional” or not is subjective, thus making the scope of this limitation unclear. Therefore, the scope of the claim is unclear. For purposes of compact prosecution, “conventional” is considered to mean “any”.
Regarding claims 13-20, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creel US 2009/0100866 A1.
Regarding claim 1, Creel discloses a mouthguard apparatus 10 (fig. 1A and [0002], the teething device capable of being used as a mouthguard if inserted between teeth when biting down) comprising: a bite-down plate 12 for placing in a mouth, wherein the bite-down plate 12 is made from a food grade material (fig. 1A and [0020], pendant 12; [0030], the teething device being made of food grade polymer and thus capable of being bit down on without harming the user’s health), wherein the bite-down plate 12 has a shape with a general appearance resembling a weightlifting plate (fig. 1A, the flat toroidal shape of pendant 12 is similar to a round, flat weightlifting plate); and an opening 19 configured in a middle of the bite-down plate 12 (fig. 1A).
Regarding claim 2, Creel discloses the food grade material selected from the group consisting of silicone ([0030]), thermoplastic elastomer, poly (vinyl acetate-ethylene) copolymer clear thermoplastic, polyurethane ([0030]), laminated thermoplastic, EVA copolymer, soft acrylic resin, polyvinyl chloride, and polyvinyl acetate-polyethylene (pEVA).
Regarding claim 3, Creel discloses the bite-down plate 12 having a diameter and thickness anatomically sized to fit within the mouth of an individual ([0016], the plate 12 has a diameter that is 1.75 inch, which is capable of fitting in the mouth of an individual; further, since the plate is meant for teething, its thickness must be capable of fitting in the mouth as well).
Regarding claim 4, Creel discloses the diameter being between 1 inch to 4 inches ([0016], the plate 12 has a diameter that is 1.75 inch or more).
Regarding claim 6, Creel discloses the bite-down plate 12 having the shape chosen from the group consisting of a round shape (fig. 1A), an 8-sided shape, and a 12-sided shape.
Regarding claim 7, Creel discloses the opening 19 in the middle of the bite-down plate 12 having a shape chosen from a group consisting of a round shape (fig. 1A), a square shape, a rectangular shape, a triangular shape, an oval shape, and a polygonal shape.
Regarding claim 8, Creel discloses a necklace cord 14 being secured through the opening 19 in the middle of the bite-down plate 12 (fig. 1A and [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creel US 2009/0100866 A1 in view of Davis US 4,867,147.
Regarding claims 9 and 10, Creel discloses the claimed invention as discussed above.
Creel is silent on the bite down plate having at least one cut-out handle opening along a perimeter resembling a cut-out handle in a conventional weightlifting plate, wherein a necklace cord is secured through one of the at least one cut-out handle opening in the bite-down plate.
However, Davis teaches an analogous bite down plate 12’ (fig. 4 and col. 1, lines 6-10) having at least one cut-out handle opening 26 along a perimeter resembling a cut-out handle in a conventional weightlifting plate (fig. 4 and col. 3, lines 61-67, the plate 12’ having a second opening 26 along the top perimeter for accommodating a second tether; this opening is a hole, thus resembling a cut-out handle in a weightlifting plate), wherein a necklace cord 28 is secured through one of the at least one cut-out handle opening 26 in the bite-down plate 12’ (fig. 4 and col. 3, lines 65-67; the tether 28 is capable of being used as part of a necklace cord).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bite down plate of Creel with at least one cut-out handle opening along a perimeter resembling a cut-out handle in a conventional weightlifting plate, wherein a necklace cord is secured through one of the at least one cut-out handle opening in the bite-down plate, as taught by Davis, for accommodating an additional tether (col. 3, lines 65-67) that may be used around the neck for storing when not in use.
Regarding claim 11, Creel discloses the claimed invention as discussed above.
Creel is silent on a loop integrated on a portion of a circumference on the bite-down plate wherein a necklace cord is secured through the loop.
However, Davis teaches an analogous bite down plate 12’ (fig. 4 and col. 1, lines 6-10) having a loop 26 integrated on a portion of a circumference on the bite-down plate 12’ wherein a necklace cord 28 is secured through the loop 26 (fig. 4 and col. 3, lines 61-67, the plate 12’ having a second opening/loop 26 along the top portion of the circumference of plate 12’ for accommodating a second tether 28; the tether 28 is capable of being used as part of a necklace cord).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bite down plate of Creel with a loop integrated on a portion of a circumference on the bite-down plate wherein a necklace cord is secured through the loop, as taught by Davis, for accommodating an additional tether (col. 3, lines 65-67) that may be used around the neck for storing when not in use.
Claim(s) 5 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creel US 2009/0100866 A1 in view of Minneman US 5,235,991.
Regarding claim 5, Creel discloses the claimed invention as discussed above.
Creel is silent on the thickness being between 0.0125 inches to 1 inch.
However, Minneman teaches a mouthguard 20 (fig. 1 and col. 2, lines 36-44) comprising a bite plate 22 having a thickness being between 0.0125 inches to 1 inch (fig. 1 and col. 4, lines 21-23, thickness of 1.5-4.0 mm, or ~0.06-0.16 inch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the thickness of Creel to be between 0.0125 inches to 1 inch, as taught by Minneman, which is prima facie obvious since the claimed range lies within the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 12, Creel discloses a mouthguard apparatus 10 (fig. 1A and [0002], the teething device capable of being used as a mouthguard if inserted between teeth when biting down) comprising: a bite-down plate 12 for placing in a mouth, wherein the bite-down plate 12 is made from a food grade material (fig. 1A and [0020], pendant 12; [0030], the teething device being made of food grade polymer and thus capable of being bit down on without harming the user’s health) and having a shape with a general appearance resembling a weightlifting plate (fig. 1A, the flat toroidal shape of pendant 12 is similar to a round, flat weightlifting plate); an opening 19 configured in a middle of the bite-down plate 12 (fig. 1A).
Creel is silent on at least one cut-out handle opening along a perimeter resembling a cut-out handle in a conventional weightlifting plate; and a loop integrated on a portion of a circumference on the bite-down plate.
However, Minneman teaches a mouthguard 20 (fig. 1 and col. 2, lines 36-44) comprising at least one cut-out handle opening 36 along a perimeter resembling a cut-out handle in a conventional weightlifting plate (fig. 1 and col. 5, lines 15-20, holes 36 capable of accommodating a tether (in this case, floss) and formed along/near the perimeter; this hole 36 is an opening, and in this way resembles a cut-out handle in a conventional weightlifting plate); and a loop 26 integrated on a portion of a circumference on the bite-down plate 20 (fig. 1 and col. 6, lines 62-68, handle 26 on the circumference/perimeter of the plate 20 forms a loop around the hole 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bite-down plate of Creel with at least one cut-out handle opening along a perimeter resembling a cut-out handle in a conventional weightlifting plate; and a loop integrated on a portion of a circumference on the bite-down plate, as taught by Minneman, to provide other options for threading the necklace tether through the device and increase the customizability of the device.
Regarding claim 13, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses the food grade material selected from the group consisting of silicone ([0030]), thermoplastic elastomer, poly (vinyl acetate-ethylene) copolymer clear thermoplastic, polyurethane ([0030]), laminated thermoplastic, EVA copolymer, soft acrylic resin, polyvinyl chloride, and polyvinyl acetate-polyethylene (pEVA).
Regarding claim 14, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses the bite-down plate 12 having a diameter and thickness anatomically sized to fit within the mouth of an individual ([0016], the plate 12 has a diameter that is 1.75 inch, which is capable of fitting in the mouth of an individual; further, since the plate is meant for teething, its thickness must be capable of fitting in the mouth as well).
Regarding claim 15, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses the diameter being between 1 inch to 4 inches ([0016], the plate 12 has a diameter that is 1.75 inch or more).
Regarding claim 16, Creel in view of Minneman discloses the claimed invention as discussed above.
Creel is silent on the thickness being between 0.0125 inches to 1 inch.
However, Minneman teaches a mouthguard 20 (fig. 1 and col. 2, lines 36-44) comprising a bite plate 22 having a thickness being between 0.0125 inches to 1 inch (fig. 1 and col. 4, lines 21-23, thickness of 1.5-4.0 mm, or ~0.06-0.16 inch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the thickness of Creel in view of Minneman to be between 0.0125 inches to 1 inch, as taught by Minneman, which is prima facie obvious since the claimed range lies within the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 17, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses the bite-down plate 12 having the shape chosen from the group consisting of a round shape (fig. 1A), an 8-sided shape, and a 12-sided shape.
Regarding claim 18, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses the opening 19 in the middle of the bite-down plate 12 having a shape chosen from a group consisting of a round shape (fig. 1A), a square shape, a rectangular shape, a triangular shape, an oval shape, and a polygonal shape.
Regarding claim 19, Creel in view of Minneman discloses the invention as discussed above.
Creel further discloses a necklace cord 14 being secured to the bite-down plate 12 (fig. 1A and [0021]).
Regarding claim 20, Creel in view of Minneman discloses the invention as discussed above.
The combination of Creel in view of Minneman discloses the necklace cord 14 being able to be secured at the opening 19 in the middle of the bite-down plate 12 (fig. 1A and [0021]) or can be secured on one of the at least one cut-out handle, or can be secured on the loop (Creel, as modified by Minneman, would have additional holes 36 and 38, through which the necklace cord can be secured).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee US 2,614,560; Scagliotti US 5,902,322; Swartz et al. US 6,039,046; Forestieri US 2012/0203277 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786